Citation Nr: 0700840	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinus disability.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), now rated 70 percent disabling.

5.  Entitlement to an increased (initial) rating for diabetes 
mellitus, rated 20 percent disabling since January 2001 and 
40 percent disabling since June 2002.

6.  Entitlement to an increased (initial) rating for diabetic 
neuropathy of the right lower extremity, now rated 10 percent 
disabling.

7.  Entitlement to an increased (initial) rating for diabetic 
neuropathy of the left lower extremity, now rated 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that awarded service 
connection and a 20 percent rating for diabetes mellitus.  In 
April 2003, the RO increased the rating for diabetes mellitus 
to 40 percent and denied an increased rating for PTSD (rated 
70 percent disabling).  The appeal also arises from an April 
2004 RO decision that awarded service connection and separate 
10 percent ratings each for diabetic neuropathy of the right 
lower extremity and for diabetic neuropathy of the left lower 
extremity.  The appeal also arises from a July 2004 RO 
decision that denied service connection for bilateral hearing 
loss, for tinnitus, and for a sinus disability.  The veteran 
has appealed these particular disability ratings and the 
denials of service connection.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran's current hearing loss disability was 
manifested many years after service and has not been shown by 
competent evidence to be related to service or to any aspect 
thereof, including reported noise exposure.

3.  The veteran's subjective tinnitus was manifested many 
years after service and has not been shown by competent 
evidence to be related to service or to any aspect thereof, 
including reported noise exposure.

4.  A sinus condition was manifested many years after service 
and has not been shown by competent evidence to be related to 
service or to any aspect thereof, including herbicide 
exposure. 

5.  PTSD is now manifested by total social and occupational 
impairment, with frequent episodes of rage and fights, 
ineffectiveness of therapy sessions and medication, and 
frequent inability even to attend therapy sessions, with 
memory impairment. 

6.  Diabetes mellitus is manifested by the need for oral and 
injected medications, diet restrictions, and restriction of 
activities, but not by ketoacidosis or hypoglycemic episodes 
that require one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.

7.  Diabetic neuropathy of the right lower extremity is 
manifested by sensory involvement, including a daily burning 
sensation, numbness, tingling, and coldness in the feet that 
are not objectively bothersome and that represent no more 
than mild involvement.

8.  Diabetic neuropathy of the left lower extremity is 
manifested by sensory involvement, including a daily burning 
sensation, numbness, tingling, and coldness in the feet that 
are not objectively bothersome and that represent no more 
than mild involvement.



CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  Sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).

4.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2006).

5.  The criteria for an increased rating for diabetes 
mellitus (rated 20 percent disabling since January 2001 and 
40 percent disabling since June 2002) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2006).

6.  The criteria for an increased rating for diabetic 
neuropathy of the right lower extremity are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8520 (2006).

7.  The criteria for an increased rating for diabetic 
neuropathy of the left extremity are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2003, April 2003, January 
2004, May 2004, August 2004, and April 2005; rating decisions 
in August 2001, December 2001, April 2003, April 2004,  and 
July 2004; statements of the case in March 2003 and October 
2004; and a supplemental statement of the case in April 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Indeed, at the January 2006 hearing, 
the Board methodically attempted to elicit evidence from the 
veteran regarding his claims.  VA effectively complied with 
all of the required elements under VA's duty to notify 
claimants prior to the last adjudication here.  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
The Board also notes that the veteran is represented in this 
matter by an attorney.  Thus, VA satisfied its duty to notify 
the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran twice.  Thus, VA 
has satisfied both the notice and duty to assist provisions 
of the law.  The Board now turns to the merits of these 
claims.

A.  Service connection claims

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss), that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

1.  Hearing loss and tinnitus

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post- 
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On a March 1969 separation examination, the veteran's ears 
were described as normal, and all measured pure tone 
thresholds were 0 decibels.  On the accompanying medical 
history report, he denied any hearing problems.

Thus, there is no evidence of any complaint of or finding of 
hearing loss or tinnitus in the veteran's service or of 
hearing loss to a compensable degree within one year after 
separation from service.  The Board now turns to a review of 
the more recent evidence.

In September 2000, the veteran presented to a VA facility 
with complaints of hearing loss for the past four to five 
months.  However, the loss was now completely gone, although 
he also complained of constant ringing and buzzing in his 
ears.

In June 2004, the veteran replied on a VA questionnaire that 
he had had tinnitus for the past 25 years.  He pointed to 
noise exposure from heavy equipment operations and from large 
guns.  However, in October 2004, he wrote that he had had 
ringing in his ears ever since leaving Vietnam.  

On VA examination in June 2004, the veteran referred to in-
service noise exposure to bulldozers and cranes, as well as 
artillery noise.  He stated that he had worked after service 
as a car salesman.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
40
30
40
60
65

Speech recognition ability was 94 percent in the right ear, 
but only 50 percent in the left ear.  The diagnoses were mild 
high frequency sensorineural hearing loss in the right ear, 
mild to moderately severe sensorineural hearing loss in the 
left ear, and subjective tinnitus.  However, significantly, 
the examiner concluded that it is not likely that the 
veteran's hearing loss or his tinnitus was precipitated by 
military noise exposure.

While the June 2004 VA examination certainly indicates that 
the veteran now meets the criteria for hearing loss for VA 
purposes, the examiner specifically reasoned that the current 
hearing loss is not related to the veteran's service.  
Indeed, many years elapsed before the first reported 
complaint of hearing difficulties (although non-VA records 
from a family medical practice in the 1980s and 1990s 
occasionally described physical ear problems).  Aside from 
the veteran's own statements regarding the etiology of his 
current hearing loss, there is no competent medical evidence 
of such a linkage.  Indeed, the evidence is all negative.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, there is no competent evidence to attribute the 
veteran's currently reported subjective tinnitus to his 
service or to any reported noise exposure from service.  
Indeed, the June 2004 VA examination found no such 
relationship.

In sum, the Board concludes that the veteran's current 
hearing loss and his diagnosis of subjective tinnitus were 
not incurred in or aggravated by active service or by any 
aspect of service, such as noise exposure.

2.  Sinus disability

On a March 1969 medical history report, the veteran denied 
any sinusitis.

The veteran wrote in April 2004 that he had developed a sinus 
disability because of exposure to dust or dirt from 
helicopters during service.  He indicated that he had been 
treated by VA since January 2001.  The veteran has also later 
mentioned exposure to Agent Orange in connection with sinus 
problems. 

Non-VA medical records reflect complaints of and treatment 
for sinus symptoms in 1992; however, his paranasal sinuses 
were normal.  Records form this doctor's practice also 
reflect numerous complaints of sore throat, but without any 
mention of related sinus issues.  

Apparently, the veteran underwent sinus surgery in the late 
1990s.  (While those records have not been obtained, the 
veteran has not suggested that any of those records discuss 
any relationship.  Thus, there is no indication that any of 
these records are facially relevant to the issue of service 
connection.)

In March 2000, after complaint of sinus congestion and cough, 
there was tenderness over the maxillary and frontal sinuses.  
He continued to complain of a "sinus infection" that year 
and in 2001.

VA and non-VA medical records from the last few years reflect 
complaints of sinus problems such as sinus infections, 
including statements that he develops such problems every six 
months.  A March 2004 VA treatment list noted acute 
sinusitis.  Other VA records refer to chronic sinusitis.  The 
non-VA records describe the problem as recurrent and chronic 
sinusitis.

On VA examination in November 2004, the veteran complained of 
a long history of a sore throat and drainage, with complaints 
of rhinorrhea (varying from purulent discharge to clear 
rhinorrhea), significant postnasal drip, and bad headaches 
that require Demerol.  He apparently had had sinus surgery 
about 10 years earlier, but his symptoms had returned after 
short-lived relief.  He stated that his sinus problems had 
started after returning from Vietnam and that he had mainly 
controlled it with antibiotics.  The examiner found that the 
veteran was normocephalic atraumatic on head and neck 
examination.  External ear examination was normal, and his 
mastoid bones were normal.  External auditory canals and 
tympanic membranes were normal.  The oral cavity was normal, 
as was posterior oropharynx examination.  Anterior rhinoscopy 
of the nose revealed no evidence of any purulence.  He mucosa 
was slightly erythematous, but his nares were patent 
bilaterally.  His neck was soft and supple, without 
lymphadenopathy.  The laryngotracheal complex was midline and 
mobile.  He had no thyromegaly.  The assessment was chronic 
rhinosinusitis.  Although the examiner requested (and 
obtained) a CT scan to evaluate the extent of any paranasal 
sinus disease so as to have a more accurate diagnosis, the 
examiner opined that the veteran's sinus condition was not at 
least as likely as not due to his active service.  The 
requested CT scan showed evidence of prior sinus surgery 
(bilateral ethmoidectomies and maxillary antrostomies), but 
no mucosal thickening, mucoceles, polyps, or air fluid levels 
in any of the other sinuses that was suggestive of sinus 
disease.  The examiner reiterated that a sinus condition was 
not at least as likely as not due to active service.  

Thus, the evidence shows that the veteran did not report any 
sinus problems or sinusitis during his active service or for 
many years thereafter.  Indeed, the only competent medical 
evidence that addresses the etiology of any sinus condition 
specifically found no relationship between any such current 
sinus condition.

The veteran has also contended that exposure to dust and dirt 
during service, as well as herbicide exposure during his 
Vietnam service, caused or contributed to his current sinus 
condition.  However, sinusitis is not a condition for which 
service connection may be presumed based on Vietnam War-
related herbicide exposure.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, there is no 
competent medical evidence to support that contention

In sum, the Board concludes that any current sinus condition 
was not incurred in or aggravated by active service or by any 
aspect of service.

B.  Increased rating claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
the diabetes mellitus and for the diabetic neuropathy of the 
right lower and left lower extremities.  Thus, with regard to 
these three disabilities, the Board must consider entitlement 
to "staged" ratings to compensate for times since filing 
the claim when the disabilities may have been more severe 
than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

1.	PTSD

The veteran's service-connected PTSD is now rated 70 percent 
disabling.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

In assessing the evidence, the Board has reviewed the 
veteran's Global Assessment of Functioning (GAF) scale 
scores.  A GAF scale score reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed.) (DSM-IV).

VA records from 2001 reflect complaints of anger, fights, 
sleep problems, nightmares, hypervigilance, and crowd 
avoidance.  On examination in October 2001, his mood was 
guarded and a little uncertain, but otherwise normal.  
Thoughts were rational, goal-directed, and productive.  He 
was very alert, oriented, and well informed.  He was free of 
perceptual disturbances or death wishes.  The diagnosis was 
chronic, combat-related PTSD, with a GAF scale score of 55.  

A non-VA family doctor commented in November 2001 that the 
veteran was having a "terrible time" with PTSD involving 
events from Vietnam and depression.  

A readjustment counselor wrote in June 2001 about various 
altercations and episodes of rage.  PTSD symptoms included 
sleep disturbances, severe depression, feelings of 
loneliness, war nightmares and flashbacks, intrusive 
thoughts, emotional detachment from family and friends, anger 
management and impulse control difficulty, hypervigilance 
with startle response, poor concentration and memory, and 
social isolation and withdrawal.  He had no history of 
suicidal or homicidal ideation.  The counselor commented that 
the veteran could become a "walking time bomb" under 
certain circumstances.  The GAF scale score was 45.  

In April 2002, the veteran reported that he frequently had 
physical fights with people.  He felt guilty because he had 
returned from Vietnam while service colleagues had died.  He 
stated that the bad days outnumbered his good days.  He also 
described being very jumpy.  He had low moods and did not 
enjoy hobbies anymore.  He was limited to his work and home.  
He reported having had suicidal thoughts and plans in the 
past.  He would frequently cry, and he had sleep troubles.  
He felt tired and had an on and off appetite.  He complained 
of poor concentration and frequent forgetfulness.  He denied 
any panic attacks, but he felt anxious a lot of times.  He 
denied any strange or bizarre experiences, such as 
hallucinations.  On mental status examination, he was alert, 
awake, and oriented times three.  He was cooperative, with 
good hygiene and grooming.  He was appropriately dressed and 
had good eye contact.  He had no psychomotor abnormalities, 
rigidity, or tremors.  His affect was of decreased range with 
normal intensity; it was related and appropriate.  He almost 
cried once during the examination.  Mood was depressed.  
Speech was fluent and spontaneous, with a normal rate.  He 
had no formal thought disorder or homicidal or suicidal 
ideations.  He had no psychosis.  He had good insight and 
judgment, and he had no memory problems.  However, he had a 
problem with concentration.  Diagnoses included PTSD and 
dysthymic disorder, with a GAF scale score of 40.  
 
In May 2002 at a VA PTSD clinic, the veteran stated that he 
had noticed no difference in sleep, energy, or anxiety levels 
with his medication.  He reported becoming easily irritable, 
having a hard time concentrating and focusing, and having 
sleep difficulty.  He was alert, awake, and oriented times 
three.  He was cooperative, with good hygiene and grooming.  
He was appropriately dressed and had good eye contact.  He 
had no psychomotor abnormalities, rigidity, or tremors.  His 
affect was of decreased range with normal intensity; it was 
related and appropriate.  Mood was depressed.  Speech was 
fluent and spontaneous, with a normal rate.  He had no formal 
thought disorder or homicidal or suicidal ideations.  He had 
no psychosis.  He had a problem with short-term memory and 
with concentration.  Diagnoses included PTSD and dysthymic 
disorder, with a GAF scale score of 40.  


According to a July 2002 VA psychiatric note, the veteran 
avoided sleep because of his fear of having nightmares, 
resulting in subsequent fatigue.  He felt that his 
irritability was affecting his business.  Although he had a 
"a little less" anxiety with medication, he still had 
multiple flashbacks and low mood.  He was alert, awake, and 
oriented times three.  He was cooperative, with good hygiene 
and grooming.  He was appropriately dressed and had good eye 
contact.  He had no psychomotor abnormalities, rigidity, or 
tremors.  His affect was of decreased range with normal 
intensity; it was related and appropriate.  Mood was 
depressed.  Speech was fluent and spontaneous, with a normal 
rate.  He had no formal thought disorder or homicidal or 
suicidal ideations.  He had no psychosis.  He had a problem 
with short-term memory and with concentration.  Diagnoses 
included PTSD and dysthymic disorder, with a GAF scale score 
of 42.  

On VA mental health clinic psychiatric evaluation in August 
2002, the veteran stated that his medication was not working.  
He complained of irritability and anger, difficulty sleeping 
due to nightmares, low mood, fatigue and lethargy, 
flashbacks, and increased anxiety.  He denied hopelessness, 
helplessness, or suicidal or homicidal ideation.  He declined 
to be hospitalized.  Examination indicated that he was alert, 
awake, and oriented times three.  He was cooperative, with 
good hygiene and grooming.  He was appropriately dressed and 
had good eye contact.  He had some psychomotor agitation, but 
no rigidity or tremors.  His affect was of decreased range 
with normal intensity; it was related and appropriate.  Mood 
was depressed.  Speech was fluent and spontaneous, with a 
normal rate.  He had no formal thought disorder or homicidal 
or suicidal ideations.  He had no psychosis.  He had a 
problem with short-term memory and with concentration.  
Diagnoses were chronic, recurrent PTSD, dysthymic disorder, 
and history of polysubstance and alcohol abuse in full 
remission.  The current GAF scale score was 42.  

The counselor wrote in November 2002 that the veteran's PTSD 
had reached "debilitating proportions."  He noted that the 
veteran had had a successful car dealership, but that things 
had changed in early 2002 after the veteran witnessed the 
death of a small bird.  This apparently triggered intense 
flashbacks and thoughts about Vietnam, and the veteran became 
explosive at people and family for the most minor behaviors.  
His anger had turned to explosive and violent rages, and he 
had had several fistfights with customers, followed by guilt 
and shame. All therapeutic interventions had failed.  The 
veteran obsessed about Vietnam constantly and cried 
frequently.  The counselor stated that the PTSD was so severe 
that the veteran could not come to the office for therapy.  
The counselor also felt that the depression and anger had 
reached "threatening proportions," with frequent suicidal 
thoughts.  He refused to consider hospitalization.  The 
counselor felt that he condition had reached the point where 
he would lose his business and his family.  Medications had 
also been unhelpful.  His symptoms had worsened since the 
initial meeting with the counselor.  The counselor stated 
that he was uncertain how much longer the veteran could 
function at his current level.  

The readjustment counselor wrote in January 2003 that the 
veteran's PTSD and his physical health were "uncontrollably 
spiraling downward."  He described the veteran's anger as 
explosive and violent, and he noted several physical 
altercations and assaults.  The counselor stated that the 
veteran's PTSD was so severe that he could not come to the 
office for therapy because it "sets him off" and he had to 
cry intensely.  The counselor also remarked that the veteran 
had had to sell his "once successful automotive business" 
because he had driven clients away.  The counselor summarized 
that the veteran "simply is physically and psychologically 
incapable of working or being around others."  He concluded:  
"In my opinion [the veteran] has the most severe case of 
PTSD I have ever seen in all my years as a therapist.  I 
strongly request that he be placed on 100% un-
employability."  In February 2003, the counselor wrote 
another letter reiterating that the veteran was unemployable 
due to physical and psychological problems.  

A treating non-VA doctor wrote in March 2003 that the veteran 
had insomnia and depression.

On VA PTSD examination in September 2004, the veteran's 
reported symptoms included daily intrusive recollections, 
lots of dreaming with hallucinations, sleepwalking, 
flashbacks, intense recall of memories with anger, decreased 
interest, sitting in the basement by himself, avoiding 
people, emotional numbing, and suicidal ideation.  He also 
described significant sleeping difficulties, irritability and 
anger, concentration problems, and forgetfulness.  The 
examiner commented that the history did not support the 
presence of hallucinations; rather, it supported the 
occurrence of vivid dreams prior to awakening.  The examiner 
also commented that these symptoms represented several 
categories of PTSD symptoms (intrusive recollections, 
avoidance, and arousal).  The history suggested no remission 
in PTSD symptoms.  He also had depression, with crying, sleep 
problems, decreased interest, increased guilt, low energy, 
and concentration problems.  He did not have any observable 
psychomotor agitation or slowing.  Although he had had 
suicidal thoughts previously, he did not have such thoughts 
presently. He denied any homicidal thoughts.  His only 
current treatment was a prescription for depression.  
Occupationally, he had sold a car lot and a car wash in the 
past year because of concerns that his anger might cause 
problems.  

The examiner commented that the veteran's PTSD symptoms had 
continued and were causing difficulty in establishing and 
maintaining effective work relationships.  The examiner noted 
the veteran's depressed mood, his chronic sleep impairment, 
and concentration problems.  However, the veteran did not 
have hallucinations, memory deficit, grossly inappropriate 
behavior, or spatial disorientation.  Moreover, he was not a 
danger to himself or others, and he could take care of his 
activities of daily living.  He had symptoms of intermittent 
explosive disorder, but his presentation was logical and 
straightforward.  Objectively, he was neatly groomed and 
cleanly dressed.  He did not have bizarre behavior.  He had 
appropriate eye contact and an unclouded sensorium.  He was 
not defensive or suspicious.  His report of symptoms appeared 
reliable.  Speech was normal.  There was no loosening of 
association or flight of ideas.  He had minimal 
circumstantiality.  He did not have delusions, grandiosity, 
or paranoia.  Affect was appropriate.  Mood appeared normal.  
His history showed depressive symptoms, which were being 
treated with antidepressant medication.  There was no 
evidence of hallucinations.  He had insight into his 
condition, and his judgment was intact.  Concentration was 
effective during the interview.  Memory was intact.  He was 
above average in cognitive mobility.  However, he had some 
vegetative signs of depression, including sleep disturbance 
and decreased energy.  The diagnoses were chronic PTSD, major 
depression, and intermittent explosive disorder.  The 
depression was related to the PTSD, but the intermittent 
explosive disorder was independent of the PTSD and the 
depression.  His GAF scale score for his PTSD was 45, which 
indicated "serious symptomatology."  

In this case, the Board finds both evidence in favor of a 100 
percent rating and evidence against a 100 percent rating.  As 
noted above, a 100 percent rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives; own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  The VA 
examinations have certainly indicated no gross impairment in 
thought processes or communication, let alone persistent 
delusions or hallucinations.  Behavior has also not been 
grossly inappropriate.  Nor is there disorientation.  

However, there is ample evidence of the veteran's episodes of 
rage and even fights, even to the degree that he apparently 
scared away customers from his former car dealership.  And to 
a lesser degree, there has been evidence of memory 
impairment.  In addition, GAF scale scores have been as low 
as 40.  But most significantly, he veteran's treating 
readjustment counselor has consistently commented that the 
veteran's PTSD has deteriorated to threatening proportions.  
Indeed, the counselor has remarked that the PTSD was 
debilitating and had caused the veteran to stop working.  
Moreover, the veteran has apparently even been unable to go 
to the counselor's office for therapy sessions.  And the 
counselor even indicated that the therapy sessions and 
medications were ultimately not ameliorating the veteran's 
PTSD.

Thus, affording the benefit of the doubt to this case, where 
the evidence appears to be a least in equipoise, the Board 
concludes that the veteran's PTSD warrants a 100 percent 
rating.  See 38 U.S.C.A. § 510(b) (West 2002).

2.  Diabetes mellitus
and diabetic neuropathy of the right and left lower 
extremities

The veteran underwent a VA diabetes examination in May 2001.  
On fasting, he had no acute acidoses.  Except for one episode 
after starting insulin, he had not had hypoglycemic 
reactions.  He had no particular restriction of activities.  
He was more tired than before.  He denied visual symptoms.  
The diagnosis was adult onset diabetes mellitus type II being 
treated with insulin and showing good control.  He had no 
evidence of neuropathy.

There are references to low blood sugar episodes with 
lightheadedness and passing out in 2001.  In June 2002, VA 
records reflect that the veteran started requiring increased 
insulin dosages.  By late 2002, he was having difficulty 
controlling elevated blood sugar levels.

On a January 2003 VA diabetes examination, the veteran stated 
that he had never been hospitalized for the condition, but 
that he had lost 28 pounds over two months.  He complained of 
daily fatigue and some vision blurriness.  He also reported 
some finger numbness and cold in his feet.  Treatment 
included insulin, and he was seeing a diabetic care provider 
every one to two months. 

A treating non-VA doctor wrote in March 2003 that the veteran 
had trouble with neuropathy, with numbness of the fingers and 
cold feet.

On VA diabetes examination in April 2003, it was noted that 
the veteran now had marked restriction of activities, which 
had worsened since 2002 and was now interfering constantly 
and daily.  He also stated that he could not drive because he 
was not feeling well and that he could not drive or function 
since he felt as if he were drunk.  The examiner stated that 
the restriction of activities had started in July 2002.  

In May 2003, it was noted that the veteran had lost 25 
pounds.  He complained of tingling and numbness in June 2003.  
In September 2003, he described having foot pain and numbness 
in his fingers and feet.  In December 2003, he reported a 25-
pound weight gain in the last few months.  Examination also 
showed decreased sensation in his feet.  

On VA treatment in January 2004, the veteran was advised that 
he should be hospitalized for several days in order to 
control his glucose levels.  In February 2004, he denied 
hypoglycemia, but he described other symptoms of uncontrolled 
glucose levels, including polyuria, polydipsia, and fatigue.  
(Service connection is separately in effect for polyuria, 
polydipsia and polyphagia associated with the veteran's 
service-connected diabetes.)  He also had some burning in his 
feet.  He declined a recommendation that he be admitted to a 
VA facility for one day for an intravenous drip of insulin.

On VA diabetes examination in February 2004, he examiner 
noted that the veteran's diabetes was being followed by VA 
endocrinologists in North Platte or Omaha, Nebraska, and that 
he also was seeing an endocrinologist and his private family 
practice doctor on multiple occasions throughout the year.  
In pertinent part, the veteran reported some numbness and 
tingling in his feet for about two and a half years, but it 
sounded "as though this is not terribly bothersome or 
painful."  He also reported some periodic aching and 
cramping, which was noticeable, but not terribly severe.  He 
did not have a great deal of weight fluctuation.  On 
examination of the feet, he denied stimuli noted on sharp and 
dull sensation of the plantar and dorsal aspects of his feet, 
but he had surprisingly good hair growth on his legs and 
dorsum of his feet, and pulses were 2/4 bilaterally at the 
dorsal pedis.  The examiner noted the surprising nature of 
the hair growth and pulses in light of that remarkable of a 
neuropathy, but he also commented that this was certainly 
possible because of his diabetes history and insulin use.  
Diagnoses were diabetes mellitus type 2 with insulin and 
diabetic neuropathy of both lower extremities.

On VA eye examination in February 2004, in the right eye, 
uncorrected near vision was 20/30, and uncorrected far vision 
was 20/25.  In the left eye, uncorrected near vision was 
20/30, and uncorrected far vision was also 20/30.  The 
examiner diagnosed insulin-dependent diabetes mellitus 
without background diabetic retinopathy in both eyes.  He 
also identified glaucoma, presbyopia, and cataracts, but he 
stated that these conditions were unrelated to diabetes. 

In March 2004, the veteran's diabetes was described as being 
poorly controlled with retinopathy.  An endocrine clinic note 
remarked that the veteran could not feel anything below his 
feet, but that he denied hypoglycemic or hyperglycemic 
symptoms, nausea, vomiting, diarrhea, constipation, vision 
changes, muscle aches, abdominal pain, weight loss, fatigue, 
numbness, or tingling.  He had increasing insulin needs and 
glucose toxicity.  A VA dietitian cautioned the veteran to 
adhere to appropriate meal pattern, exercise, and medication.  
Initially thereafter, he reported glucose readings in the 
300s.  But a few days later, he telephoned a VA endocrine 
clinic to report low glucose levels.  The treating provider 
raised the possibility of an admission the following month 
for an intravenous infusion. 

On treatment in June 2004 at a VA endocrine clinic, it was 
noted that the veteran was on high doses of insulin, but that 
he had increasing resistance to the insulin.  He reported a 
hypoglycemic episode from the previous month, but none since 
then.  He was offered an admission to receive an intravenous 
drip of insulin, but he declined to be admitted because of 
family stress.

In this case, a 20 percent rating had been in effect from 
January 2001 (the effective date of service connection), and 
a 40 percent rating has been in effect since June 2002 (the 
date of medical records showing increased insulin dosages, 
coupled with the conclusion of an April 2003 VA examination 
that restriction of activities had started in July 2002).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted if diabetes requires more than one daily injection 
of insulin, with a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

The Board is mindful of the veteran's concerns about his 
diabetic condition, including the need for higher insulin 
dosages and then the development of insulin resistance.  
However, the first evidence of restriction of activities was 
in mid-2002.  Thus, a 20 percent rating was appropriate until 
June 2002, when the current 40 percent rating became 
effective.

With regard to an even higher rating (a 60 percent rating), 
there is no evidence of ketoacidosis.  Moreover, while there 
have been a few reported hypoglycemic episodes, the veteran's 
blood sugars have actually been primarily elevated.  Although 
hospitalization has been recommended on several occasions in 
order to administer insulin intravenously, those 
recommendations have been in connection with uncontrolled, 
elevated blood sugar levels, not ketoacidosis or 
hypoglycemia.  The Board also notes that service connection 
is in effect for numerous other compensable conditions 
(including diabetic neuropathy of the lower extremities).  
The Board is mindful of the veteran's numerous visits to 
diabetic care providers.  However, the critical element that 
is lacking in this case is evidence of ketoacidosis or 
hypoglycemic episodes needed for a 60 percent rating or 
higher.

In sum, the Board concludes that a higher rating is not 
warranted for the veteran's diabetes, which has been rated 20 
percent disabling since January 2001 and 40 percent disabling 
since June 2002.

Turning to the service-connected diabetic neuropathy, the 
Board notes that separate 10 percent ratings for each lower 
extremity have been in effect since November 2003.

Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 
60 percent rating is prescribed for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
Finally, a 80 rating is prescribed for complete paralysis of 
the sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, DC 8520.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, the ratings are combined with application of 
the bilateral factor.  38 C.F.R. § 4.124a.  Lastly, the 
maximum rating which may be assigned for neuritis of the 
sciatic nerve not characterized by organic changes will be 
that for moderately severe incomplete paralysis.  38 C.F.R. § 
4.123.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123.  The maximum rating which may be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

In this case, the veteran has reported some cold sensation, 
with some burning, tingling, and numbness in his feet.  
However, on the most recent VA examination from 2004, the 
examiner observed the veteran and considered his description 
of his symptoms, and the examiner concluded that the 
neuropathy was "not terribly bothersome or painful."  Since 
the examination showed sensory involvement when stimuli were 
applied to the feet and since the examiner found the 
condition not to be "terribly bothersome or painful," the 
Board concludes that the veteran's diabetic neuropathy of the 
lower extremities warrants no more than the current 10 
percent rating.  The veteran's assertions of being unable to 
feel his feet ever and of having a frequent burning sensation 
on the outside of the calves several times per day (as noted 
in May 2004 correspondence) are not inconsistent with a 
finding of wholly sensory involvement.  Throughout the 
record, there is no evidence of any functional impairment 
attributable to the diabetic neuropathy.  Thus, the Board 
concludes that the diabetic neuropathy of the right and lower 
extremities more closely approximate the criteria for a 10 
percent rating. 


ORDER

1.  Service connection for hearing loss disability is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for sinus disability is denied.

4.  A 10 percent rating for PTSD is granted.

5.  An increased rating for diabetes mellitus (rated 20 
percent disabling since January 2001 and 40 percent disabling 
since June 2002) is denied.

6.  An increased rating for diabetic neuropathy of the right 
lower extremity is denied.

7.  An increased rating for diabetic neuropathy of the left 
lower extremity is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


